In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-3074

E MIL M EKHTIEV, L IUDMILA M EHTIEVA,
and K AMILLA M EKHTIEVA,
                                                        Petitioners,
                                v.


E RIC H. H OLDER, JR., Attorney General
of the United States,
                                                        Respondent.


              On Petition for Review of a Final Order
               of the Board of Immigration Appeals.
                    Nos. A 097 115 592/593/594



    A RGUED F EBRUARY 25, 2009—D ECIDED M ARCH 23, 2009




 Before F LAUM, W ILLIAMS, and T INDER, Circuit Judges.
  F LAUM, Circuit Judge. Petitioner Emil Mekhtiev
(“Mekhtiev”) is a dual citizen of Turkmenistan and
Russia who seeks asylum and withholding of removal, as
well as relief under the United Nations Convention
Against Torture. Mekhtiev’s wife and daughter, Liudmila
and Kamilla Mekhtieva, also seek this relief; their claims
are derivative of Mekhtiev’s request for asylum and their
2                                             No. 08-3074

eligibility for asylum is predicated upon Mekhtiev’s
claim. See 8 U.S.C. § 1158(b)(3).
  Mekhtiev petitions this court for review of the Board of
Immigration Appeals’s order dismissing his family’s
appeal. For the reasons explained below, we affirm the
BIA’s dismissal.


                     I. Background
A. Factual History
  Mekhtiev was born in Ashgabad, Turkmenistan to his
father, Tofik Mekhtiev and his Russian mother, Ivanova
Alla Nikolaevna. His parents divorced and Mekhtiev
was raised in Turkmenistan by his mother and grand-
mother. After marrying, Mekhtiev began a business in
1999 “buying and selling different goods.” In 2000,
Mekhtiev’s father emigrated to the United States pursuant
to the diversity visa lottery program.
  Neither Mekhtiev nor any of his family members have
ever belonged to or been associated with any organiza-
tions or political parties. Rather, Mekhtiev premises his
asylum claim on encounters he had with the General
Prosecutor’s office of the Turkmen government in early
2003. He contends that he fears persecution by the Gen-
eral Prosecutor’s office if he returns to Turkmenistan.
  In November 2002, an assassination attempt was made
against the president of Turkmenistan. Inspector Derya
Ataev, an investigator with the General Prosecutor’s
office, made inquiries in connection with the assassina-
No. 08-3074                                              3

tion attempt. On January 8, 2003, Mekhtiev was called to
the General Prosecutor’s office for questioning regarding
his father. The purpose of this interrogation, according to
Mekhtiev, was to enlist Mekhtiev’s help in convincing
his father to return to Turkmenistan to testify against
Guvanch Djumaev, an individual accused of orches-
trating the attempted assassination. Mekhtiev’s father
knew Djumaev fairly well because they had been class-
mates and worked together on projects involving their
businesses. Mekhtiev himself did not know Guvanch
Djumaev, but he did have an acquaintance-type relation-
ship with Djumaev’s son, Timur Djumaev. He met
Timur in the 1990s through a mutual friend and occasion-
ally encountered him at the bank where they each main-
tained accounts.
  During the January 2003 interrogation, Ataev ques-
tioned Mekhtiev about trips Mekhtiev made to the
United States and Moscow in 2002 and also inquired
regarding Mekhtiev’s relationship with Timur Djumaev.
Mekhtiev asserted to the Immigration Judge in this case
that “[f]rom the very beginning they hinted that I was a
member of the opposition” and involved in the assassina-
tion attempt. However, Mekhtiev also admitted that he
was never accused of or charged with being a member
of the opposition.
  After the interrogation, Mekhtiev was detained over-
night. Mekhtiev stated that while in custody he was
kicked, beaten with heavy bottles containing water, and
knocked unconscious. He also said that he, and possibly
his family, were threatened with injections of something
4                                               No. 08-3074

that would induce them to tell the authorities “the truth.”
In documents submitted to the immigration court,
Mekhtiev claimed that he needed stitches after the
beating and also that he required two weeks of bed rest
to recover. At the conclusion of his overnight incarcera-
tion, Mekhtiev’s passport was confiscated and he
claims that he was coerced into signing a document
pledging that he would not leave Turkmenistan.
  The General Prosecutor’s office conducted follow-up
meetings with Mekhtiev. In February 2003, Ataev con-
vinced Mekhtiev to persuade his father to return to
Turkmenistan. Ataev returned Mekhtiev’s passport
after Mekhtiev signed another document stating that he
would not leave the country. Mekhtiev stated at his
hearing that he was threatened with “jail for the rest of
[his] life” if he did not get his father back to Turkmenistan
to facilitate the criminal investigation of Djumaev.
Mekhtiev was apparently not detained or injured
during these subsequent meetings.
  Mekhtiev and his family left Turkmenistan soon after
the February 2003 meeting and arrived in the United
States on March 28, 2003. They were authorized to remain
in the United States until September 28, 2003. Before
their stay expired, Mekhtiev and his family filed a request
for asylum with the U.S. Asylum office. Mekhtiev con-
tended that if he returned to Turkmenistan he would be
arrested for violating his agreement that he would
not leave the country and that the government would
fabricate a criminal case against him by planting drugs on
him or placing a gun in his suitcase. Mekhtiev also sur-
No. 08-3074                                                  5

mised that the government suspected him of involvement
in the assassination attempt and might charge him
with treason. After an interview with an asylum officer
it was determined that Mekhtiev and his family were not
eligible for asylum and their case was referred to the
immigration court.
  Mekhtiev testified at his hearing that he did not think
Turkmenistan authorities were any longer making
arrests connected to the assassination attempt. Mekhtiev
did state that his aunt was convicted of unlawful posses-
sion of firearms in her home in January 2005, and that he
believed that the charges were fabricated by the gov-
ernment to induce his father to return to Turkmenistan.
However, Mekhtiev offered no statement from his aunt
or any other evidence related to the conviction.


B. Procedural History
  On February 8, 2007, an Immigration Judge (IJ) denied
petitioners’ application for asylum and ordered them
removed to Russia or alternatively Turkmenistan.1 The
IJ determined that the treatment Mekhtiev experienced
when he was held overnight by the General Prosecutor’s
office did not amount to past persecution as con-
templated by the relevant case law. The IJ also found that



1
  As an initial matter, the IJ determined that Mekhtiev and his
family had not been resettled in Russia prior to entering the
United States such that asylum relief was precluded. No
party has appealed this ruling and we do not explore it here.
6                                               No. 08-3074

any interest the Turkmenistan government had in ques-
tioning or harming Mekhtiev in order to gain his assistance
in the criminal investigation of the Djumaevs appeared
to be moot because Djumaev and his son had both by
that time been convicted in connection with the assassina-
tion. The IJ concluded that Mekhtiev’s difficulties
stemmed from a discrete criminal investigation. Since
Mekhtiev had been able to live in peace in Turkmenistan
before the investigation, the judge concluded that the
evidence did not reflect an objective basis for finding a
well-founded fear of future persecution.
  The IJ also found that Mekhtiev’s claim was undermined
by the lack of any protected ground for asylum. In its
order, the IJ noted that Mekhtiev’s incarceration and
beating did not occur because of Mekhtiev’s activities but
rather occurred as the result of the political upheaval
following the presidential assassination attempt. The IJ
did not believe that Mekhtiev’s experiences were con-
nected to any political opinion but rather were the result
of Mekhtiev’s personal relationship with two people
supposedly involved in the assassination attempt who
had since been convicted.
  On appeal to the BIA, Mekhtiev asserted that the IJ erred
in finding no nexus between Mekhtiev’s fear of returning
to Turkmenistan and a protected ground for asylum.
Specifically, he argued that the IJ failed to recognize that
he feared persecution based on an imputed political
opinion. He also argued that the IJ failed to consider
his “whole circumstance.”
  The Board upheld the IJ’s decision and dismissed the
appeal. The Board concluded that the record only
No. 08-3074                                                7

revealed that the government sought to pressure
Mekhtiev to cooperate in getting his father to return to
Turkmenistan to testify against Djumaev and that the
record did not demonstrate that the government imputed
a political opinion to Mekhtiev. The Board observed that
Mekhtiev had suffered no harm after the January 2003
incarceration, was never charged or arrested for any
crime, and that his passport had been returned to him at
a time when other individuals were being arrested based
on perceived political opinions. The Board stated that
any harm Mekhtiev experienced could qualify as harass-
ment or intimidation but was not so extreme as to rise
to the level of persecution. Finally, the Board also rejected
Mekhtiev’s claim that he had a well-founded fear based
on his membership in a particular social group of indi-
viduals targeted for their association with members of
the opposition.


                      III. Discussion
  As an initial matter, the government claims that petition-
ers have raised a number of arguments in this appeal
for the first time. The allegedly new arguments include
(1) that the General Prosecutor’s office only returned
Mekhtiev’s passport because he was interested in
receiving a bribe, not because it did not suspect
Mekhtiev of having disfavored political opinions; (2) that
Mekhtiev’s occasional conversations with Timur Djumaev
at the bank where they both held accounts were “secret”
such that the Turkmenistan government would have
connected Mekhtiev with the opposition; and (3) that
8                                                No. 08-3074

Mekhtiev was targeted based on his association with a
social group based on his Russian ethnicity. It does
appear that these arguments have been raised for the
first time on appeal. In his brief to the BIA, Mekhtiev
never mentioned a bribe for his passport, never stated
that there were any secret meetings with Timur Djumaev
(only that they “saw” each other occasionally at the
bank), and never stated anything about Russian ethnicity.
See Petitioner’s Brief before the BIA at 21, 22, 26-27, 29.
A petitioner’s failure to exhaust remedies with respect to
an issue waives consideration of that issue. See 8 U.S.C.
§ 1252(d)(1) (“A court may review a final order of
removal only if . . . the alien has exhausted all administra-
tive remedies available to the alien as of right”); Mireles v.
Gonzales, 433 F.3d 965, 968 (7th Cir. 2006) (where peti-
tioner failed to exhaust his administrative remedies
with respect to an issue, 8 U.S.C. § 1252(d)(1) prevents
appellate court from considering the issue). Because
Mekhtiev did not present these arguments below, they
are waived.
  We next consider the merits of Mekhtiev’s petition. In
considering Mekhtiev’s claims under the Immigration
and Nationality Act (the “Act”), we review legal questions
de novo. See Hartooni v. INS, 21 F.3d 336, 340 (7th Cir.
1994). However, we defer to the Board’s factual findings,
reversing the Board only if the record lacks substantial
evidence to support its factual conclusions. See Angoucheva
v. INS, 106 F.3d 781, 788 (7th Cir. 1997); see also 8 U.S.C.
§ 1105a(a)(4) (requiring appellate courts to uphold the
Board’s conclusions if “supported by reasonable, sub-
stantial, and probative evidence on the record as a
No. 08-3074                                                9

whole”). Thus, if the Board concludes that an asylum
applicant fails to present specific facts that he or she has
been persecuted or has good reason to fear that he or she
will be singled out for persecution in the future, we will
not disturb that conclusion unless the evidence is “so
compelling that no reasonable fact finder could fail to
find the requisite fear of persecution.” Angoucheva, 106
F.3d at 788 (quoting INS v. Elias-Zacarias, 502 U.S. 478,
483-84 (1992)).
   In this appeal, it appears that the Board’s decision is
supported by substantial evidence in the record. First,
it does not appear that Mekhtiev suffered past persecution
as that term has been understood in our case law.
To demonstrate a well-founded fear of future persecution,
the applicant must show both his own subjective
fear of persecution on the basis of a protected ground
and that his fear is objectively reasonable. INS v.
Cardoza-Fonseca, 480 U.S. 421 (1987); Janem v. Mukasey,
295 Fed. Appx. 89, 91 (7th Cir. 2008). We have recognized
that persecution “means more than plain harass-
ment and may arise from actions such as ‘detention, ar-
rest, interrogation, prosecution, imprisonment, illegal
searches, confiscation of property, surveillance, beatings,
or torture.’ ” Tesfu v. Ashcroft, 322 F.3d 477, 481 (7th Cir.
2003) (quoting Mitev v. INS, 67 F.3d 1325, 1330 (7th Cir.
1995)). Here, Mekhtiev was detained overnight and beaten
one time in connection with the criminal investigation into
the presidential assassination attempt. His resultant
injuries do not appear to have been severe: he testified that
he required only stitches and bed rest. Mekhtiev was
questioned by prosecutors on subsequent occasions and
10                                               No. 08-3074

was not incarcerated or physically harmed. In contrast
to the estimated one hundred persons who were arrested
and charged in connection with the presidential assas-
sination attempt, see AR 400, 408, 473, 484, Mekhtiev
was never arrested or charged with a crime and was
allowed to keep his passport.
  We note that with regard to the past persecution
issue, this case is similar to Prela v. Ashcroft, 394 F.3d 515
(7th Cir. 2005). In that case, the petitioner had been inter-
rogated at various times by the police, detained for
twenty-four hours, harassed for money, and beaten,
causing an injury to his hands. Id. at 518. We held that
while these events qualified as “harassment or even
intimidation,” they were not so extreme that they rose
to the level of persecution. Id. Likewise here, while
Mekhtiev’s treatment by the General Prosecutor’s office
was certainly deplorable, it does not appear that the
bad treatment was of the degree we recognize as persecu-
tion. This Court has held that similar or even more severe
conduct is not persecution. See, e.g., id.; Dandan v.
Ashcroft, 339 F.3d 567, 573-74 (7th Cir. 2003) (finding
that detention for three days without food and beatings
that caused facial swelling did not compel a finding of
past persecution); Zalega v. INS, 916 F.2d 1257, 1260 (7th
Cir. 1990) (affirming finding that periodic searches,
arrests, and detainments did not constitute past persecu-
tion). The evidence in this case thus does not compel a
finding that Mekhtiev was persecuted in the past.
 The Board’s conclusion that Mekhtiev does not have a
well-founded fear of future persecution is also supported
No. 08-3074                                             11

by substantial evidence. The Board reasoned that any
interest the General Prosecutor’s office had in Mekhtiev’s
father had dissipated following the Djumaevs’ conviction
and the passage of six years since Mekhtiev’s last inter-
view by Turkmen authorities. See, e.g., Useinovic v. INS,
313 F.3d 1025, 1032-33 (7th Cir. 2002) (fact that applicant
did not suffer severe consequences for his activities
combined with the passage of time since those activities
decreased the likelihood of future persecution). In addi-
tion, Mekhtiev acknowledged that he is not aware of
any arrests tied to the assassination attempt since 2006.
We thus conclude that this portion of the BIA’s ruling
was also supported by substantial evidence.
  Finally, as both the IJ and Board recognized, Mekhtiev’s
claim does not show that any of the problems he encoun-
tered in Turkmenistan were connected to a protected
ground for asylum.         Mekhtiev argues that he was
targeted because of an imputed political opinion. But to
succeed on an imputed political opinion claim, Mekhtiev
must show that “persecutors attributed a political opinion
to him and that this attributed opinion was the motive
for the persecution.” Sankoh v. Mukasey, 539 F.3d 456, 471
(7th Cir. 2008) (internal quotation marks and citation
omitted). Here, the record shows that Mekhtiev’s deten-
tion and interrogations arose because the General Pros-
ecutor’s office was investigating the presidential assas-
sination attempt and sought to have Mekhtiev’s father
testify against Djumaev. Mekhtiev’s appellate brief
states that his questioning was “a calculated effort by the
prosecutor to pressure [Mekhtiev] to lure his father back
to Turkmenistan so [his] father could testify against
12                                              No. 08-3074

Djumaev.” Mekhtiev cites nothing else in the record that
suggests that he was targeted for a political opinion, and
we thus conclude, like the BIA, that he has not shown
that he has a well-founded fear of future persecution
because of an imputed political opinion. See, e.g., Lwin v.
INS, 144 F.3d 505, 509 (7th Cir. 1998) (no imputed political
opinion where Burmese police interrogation focused on
the whereabouts of petitioner’s son and petitioner identi-
fied no situation where the government held him ac-
countable for his son’s activities).
   Mekhtiev’s asylum claim fails because the record does
not compel the conclusion that the BIA’s findings were
in error. Because Mekhtiev cannot establish that she
qualifies for asylum, he cannot meet the more stringent
test for withholding of removal. See Ingmantoro v. Mukasey,
550 F.3d 646, 652 (7th Cir. 2008). To establish eligibility
for withholding of removal, Mekhtiev must show that
it is more likely than not that he would be subject to
persecution in the country to which he would be re-
turned. See INS v. Cardoza-Fonseca, 480 U.S. 421, 423 (1987)
(quoting INS v. Stevic, 467 U.S. 407, 429-30 (1984)) (dis-
cussing the clear probability standard under Section 243(h)
of the Immigration and Nationality Act); see also Tariq
v. Keisler, 505 F.3d 650, 656 (7th Cir. 2007) (“To establish
a clear probability of persecution, the applicant must
demonstrate that it is more likely than not that [the appli-
cant] would be subject to persecution in the country to
which [the applicant] would be returned.”) (internal
quotation and citation omitted). Mekhtiev has not shown
such a probability here. Similarly, he has not established
that it is more likely than not that he would be tortured
No. 08-3074                                                   13

if returned to Turkmenistan, so his request for CAT
relief fails as well. See 8 C.F.R. §§ 208.16(c), 208.18; LaGuerre
v. Mukasey, 526 F.3d 1037, 1040 (7th Cir. 2008).


                       IV. Conclusion
  The Board’s findings were supported by substantial
evidence. We thus AFFIRM the dismissal of the Mekhtievs’
appeal.




                             3-23-09